CHAPMAN, Circuit Judge:
Three Virginia prisoners appeal from the dismissal of their pro se complaints alleging civil rights violations. Each of the appellants filed a complaint alleging that his transfer from either the Virginia State Penitentiary or the Powhatan Correctional Center to the Mecklenburg Correctional Center (“M.C.C.”) was accomplished without affording him the notice or hearing mandated by the Fourteenth Amendment. The U. S. District Court for the Eastern District of Virginia dismissed the complaints sua sponte. This court appointed counsel for appellants and the matter was set for briefing and oral argument on the issue of “whether Virginia prison guidelines created a justifiable expectation of certain due process rights regarding transfers to the Mecklenburg Correctional Center, and, if so, whether the prisoners were accorded due process.”
The complaint filed by appellant Henry Gorham states that he was twice moved from the Virginia State Penitentiary to M.C.C. as a result of arbitrary decisions by *1147the Institutional Classification Committee (“I.C.C.”) of the State Penitentiary. Gorham alleges that in February of 1977, while at the State Penitentiary, he was convicted of assaulting another inmate. After serving a 15 day segregation for this offense, Gorham was referred to a State Penitentiary I.C.C., which then transferred him to M.C.C. Gorham’s complaint does not reveal what type of notice or hearing he received from this I.C.C. before his transfer.
Gorham claims he stayed at M.C.C. for the next forty-two months, after which time an I.C.C. at that institution recommended that he be returned to the general population of the State Penitentiary. Upon arriving at the State Penitentiary, Gorham was delayed in the processing unit of the penitentiary until a cell in the general population was available. While Gorham was awaiting assignment to the general population, prison officials received four written statements from other inmates in the general population expressing fear at the prospect of his admission to the general penitentiary population.
Gorham claims that on July 29, 1980 a State Penitentiary I.C.C. appeared at his holding cell and conducted a hearing in front of it. He claims that contrary to institutional policy, the hearing was not recorded, he was denied the right to call witnesses, and he was denied the right to examine the physical evidence against him (written statements of the four inmates). After the hearing, upon the I.C.C.’s recommendation, Gorham was transferred back to M.C.C.
The complaint filed by appellant Kenneth Taylor alleges that on September 24, 1980, as a result of a riot that took place at the Powhatan Central Center, he was transferred from that Virginia institution to M.C.C. without a hearing.
The complaint filed by appellant Thomas Penn states that he was initially transferred to M.C.C. where he stayed for approximately thirty-eight months. Penn was transferred to the general population of the Virginia State Penitentiary on May 9, 1980. The complaint states that on May 10, 1980, Penn was taken from his cell in the general population to the maximum security building and held there. Penn states that he was given a hearing before the I.C.C. on May 13, 1980, where it was stated that prison officials had received reliable information that Penn’s life would be in danger if he remained in the general population of the penitentiary. The I.C.C. transferred him to the general population of Powhatan Correctional Center.
After arriving at Powhatan, Penn was held in maximum security even though he claims that there was adequate space for him in the general population of the prison. On June 6, 1980, while still located in the maximum security section, Penn received notice that a hearing was to be conducted to consider transferring him to a higher security. Penn was given a hearing before an I.C.C. on June 10, 1980, at which time a prison sergeant testified that he had received reliable information that “conflict would occur” and Penn would be murdered if placed within the general prison population. This hearing resulted in Penn being assigned to segregated status for 30 days pending further investigation of his situation.
Penn further alleges that he was escorted before an I.C.C. for another hearing on July 8,'1980. At this hearing Penn states that a student psychologist presented a letter stamped “Confidential” to the I.C.C. as well as his evaluation of Penn. The police sergeant was also allegedly present and testified that his information that “conflict would occur” and Penn would be murdered if placed within the general prison population had not changed. Penn claims that he was not permitted to call witnesses at this hearing, to examine any of the physical evidence submitted in support of his transfer, or to cross-examine any of the witnesses testifying in favor of his transfer. The complaint states that as a result of this hearing Penn was transferred to M.C.C.
Each of the complaints filed by appellants alleges a denial of due process of law because the complainant was transferred to M.C.C. without benefit of adequate notice *1148or a proper hearing. The complainants seek injunctive relief and damages pursuant to 42 U.S.C. § 1983.
To prevail on their claims under 42 U.S.C. § 1983, appellants must have alleged a deprivation of a property or liberty interest. Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). Appellants concede that the applicable Virginia statutes did not afford them a property or liberty interest in not being transferred to M.C.C. Instead, they claim that Virginia Department of Corrections Division of Adult Services Guideline No. 821 afforded them a property or liberty interest in not being transferred to M.C.C. This administrative policy guideline sets forth certain procedural prerequisites to the transfer of inmates to M.C.C.1 Since we find that prison policy guidelines are not a sufficient basis for affording state prisoners a liberty interest in not being transferred to other prison institutions within the same state, appellants’ claims to “liberty interests” arising from Guideline No. 821 must fail.
In cases involving the creation of due process interests, the United States Supreme Court has yet to hold that a liberty interest can be created by an administrative guideline. In Wolff v. McDonnell, 418 U.S. 539, 556-57, 94 S.Ct. 2963, 2974-75, 41 L.Ed.2d 935 (1974), the creation of a conditional liberty interest in good time credits was based on a Nebraska statute. In Vitek v. Jones, 445 U.S. 480, 488-91, 100 S.Ct. 1254, 1261-63, 63 L.Ed.2d 552 (1980), the creation of a liberty interest in not being transferred to a mental hospital was based on a Nebraska statute. In Arnett v. Kennedy, 416 U.S. 134, 151-52, 94 S.Ct. 1633, 1643, 40 L.Ed.2d 15 (1974), the creation of a property interest in tenured civil service employment was based on a federal statute. In Goss v. Lopez, 419 U.S. 565, 573-74, 95 S.Ct. 729, 735-36, 42 L.Ed.2d 725 (1975), the creation of a property interest in public education was based on an Ohio statute. In Perry v. Sindermann, 408 U.S. 593, 599-603, 92 S.Ct. 2694, 2698-2700, 33 L.Ed.2d 570 (1972), a property interest in tenured professorship was created by implied contract.
This court previously considered and rejected the argument that a Virginia prison guideline very similar to Guideline No. 821 created a liberty interest in not being transferred to a higher security. Cooper v. Riddle, 540 F.2d 731 (4th Cir. 1976). Cooper is based on the Supreme Court’s opinion in Meachum v. Fano, 427 U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976), which holds “that the Due Process Clause does not impose a nationwide rule mandating transfer hearings.” Id. at 229, 96 S.Ct. at 2540. In reaching its decision in Meachum, the Supreme Court made the following critical observation:
Holding that arrangements like this are within the reach of the procedural protections of the Due Process Clause would place the Clause astride the day-today functioning of state prisons and involve the judiciary in issues and discretionary decisions that are not the business of federal judges. We decline to so interpret and apply the Due Process Clause. The federal courts do not sit to supervise state prisons, the administration of which is of acute interest to the States. Id. at 228-29, 96 S.Ct. at 2540.
Appellants have demonstrated no reason to deviate from the holdings in Meachum and Cooper.
APPEAL DISMISSED.

. Guideline No. 821 classifies I.C.C. hearings into two types, formal and informal. It lists the types of classification action for which the inmate should be afforded an informal hearing (e.g., custody decreases and job assignments) and the procedures to be observed at informal hearings. It also lists the types of classification action for which the inmate should be afforded a formal hearing (e.g., increases in custody and removals from work/study release) and the procedures to be observed at formal hearings.